DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/637,078 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Regarding claim 1, 16/637,078 discloses a positive electrode active material for an alkaline storage battery, comprising: a hydroxide particle comprising at least nickel and solid-solubilized cobalt; and a covering layer comprising cobalt, the covering layer covering the hydroxide particle, wherein cobalt contained in the covering layer and cobalt contained in the hydroxide particle each have a diffraction peak between diffraction angles of 65º and 66º, the diffraction angles each represented by 2θ in a diffraction pattern obtained by X-ray diffraction measurement (claim 1), wherein the diffraction peak is derived from a trivalent cobalt compound represented by CoHO2 (claim 2).
Regarding claim 2, 16/637,078 discloses all the limitations of the positive electrode active material for an alkaline storage battery above and further discloses wherein the diffraction peak is derived from a trivalent cobalt compound represented by CoHO2 (claim 2).
Regarding claim 3, 16/637,078 discloses all the limitations of the positive electrode active material for an alkaline storage battery above and further discloses wherein a content by percentage of trivalent cobalt in cobalt contained in the hydroxide particle is 30% by mass or more (claim 1).
Regarding claim 4, 16/637,078 discloses all the limitations of the positive electrode active material for an alkaline storage battery above and further discloses wherein a ratio of a content by percentage of the trivalent cobalt contained in hydroxide particles having a secondary particle diameter (<D10) where a cumulative volume percentage is 10.0% by volume or less to a content by percentage of the trivalent cobalt contained in hydroxide particles having a secondary particle diameter (>D90) where a cumulative volume percentage is 90.0% by volume or more is 0.85 or more (claim 3) which is overlaps with the claimed range of 1.20 or more.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select a content ratio within the claimed range as disclosed in 16/637,078 and use it for the content ratio in 16/637,078 because it is a known content ratio suitable for the intended purpose of forming a positive electrode active material for an alkaline battery and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 5, modified 16/637,078 discloses all the limitations of the positive electrode active material for an alkaline storage battery above and further discloses wherein (secondary particle diameter (D90) of the positive electrode active material for an alkaline storage battery, where cumulative volume percentage is 90.0% by volume - secondary particle diameter (D10) of the positive electrode active material for an alkaline storage battery, where cumulative volume percentage is 10.0% by volume)/secondary particle diameter (D50) of the positive electrode active material for an alkaline storage battery, where the cumulative volume percentage is 50.0% by volume, is 0.80 or more and 1.20 or less (claim 1) which overlaps with the claimed range of 0.80 or more and 1.10 or less.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select a particle distribution within the claimed range as disclosed in 16/637,078 and use it for the particle distribution in modified 16/637,078 because it is a known content ratio suitable for the intended purpose of forming a positive electrode active material for an alkaline battery and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 6, 16/637,078 discloses all the limitations of the positive electrode active material for an alkaline storage battery above and further discloses a positive electrode comprising the positive electrode active material for an alkaline storage battery (claim 4).
Regarding claim 7, 16/637,078 discloses all the limitations of the positive electrode above and further discloses an alkaline storage battery comprising the positive electrode (claim 5).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The amendment to claim 1 replicates the wording of claim 2 and thus claim 2 does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimakawa et al. (JP 2007335154 A) (English machine translation provided herein).
Regarding claim 1, Shimakawa discloses a positive electrode active material for an alkaline storage battery (machine translation; [0001]), comprising: a hydroxide particle comprising at least nickel and solid-solubilized cobalt (machine translation; [0037]); and a covering layer comprising cobalt (machine translation; [0001], [0034]), the covering layer covering the hydroxide particle (machine translation; [0001], [0034]).
Furthermore, since Shimakawa discloses that both the hydroxide particle (machine translation; [0037]) and the covering layer (machine translation; [0024]) comprises cobalt oxyhydroxide, which is the same trivalent cobalt compound used in the instant specification ([0040]-[0041], the same diffraction peaks should be expected. “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, Shimakawa inherently discloses “wherein cobalt contained in the covering layer and cobalt contained in the hydroxide particle each have a diffraction peak between diffraction angles of 65º and 66º, the diffraction angles each represented by 2θ in a diffraction pattern obtained by X-ray diffraction measurement.”
Regarding claim 2, Shimakawa discloses all the limitations of the positive electrode active material for an alkaline storage battery above and further discloses wherein the diffraction peak is derived from a trivalent cobalt compound represented by CoHO2 (machine translation; [0024], [0037]; cobalt oxyhydroxide).
Regarding claim 3, Shimakawa discloses all the limitations of the positive electrode active material for an alkaline storage battery above and further discloses that the hydroxide particle (machine translation; [0037]) comprises cobalt oxyhydroxide, which is the same trivalent cobalt compound used in the instant specification ([0040]-[0041]).  Thus, the same content percentage should be expected. “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, Shimakawa inherently discloses “wherein a content by percentage of trivalent cobalt in cobalt contained in the hydroxide particle is 30% by mass or more.”
Regarding claim 6, Shimakawa discloses all the limitations of the positive electrode active material for an alkaline storage battery above and further discloses a positive electrode comprising the positive electrode active material for an alkaline storage battery (machine translation; [0043]-[0044]).
Regarding claim 7, Shimakawa discloses all the limitations of the positive electrode above and further discloses an alkaline storage battery comprising the positive electrode (machine translation; [0043]-[0044]).
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shimakawa et al. (JP 2007335154 A) (English machine translation provided herein) as applied to claim 3 above, and further in view of Kurita et al. (WO 2015182665 A1) (utilizing US 20170187031 A1 as the English language equivalent).
Regarding claim 4, Shimakawa discloses all the limitations of the positive electrode active material for an alkaline storage battery above but does not disclose wherein a ratio of a content by percentage of the trivalent cobalt contained in hydroxide particles having a secondary particle diameter (<D10) where a cumulative volume percentage is 10.0% by volume or less to a content by percentage of the trivalent cobalt contained in hydroxide particles having a secondary particle diameter (>D90) where a cumulative volume percentage is 90.0% by volume or more is 1.20 or more.
Kurita teaches a positive electrode active material for a battery [0001] and further teaches wherein the method of making the positive electrode active material comprises, in-part, wherein (secondary particle diameter (D90) of the positive electrode active material for an alkaline storage battery, where cumulative volume percentage is 90.0% by volume - secondary particle diameter (D10) of the positive electrode active material for an alkaline storage battery, where cumulative volume percentage is 10.0% by volume)/secondary particle diameter (D50) of the positive electrode active material for an alkaline storage battery, where the cumulative volume percentage is 50.0% by volume, is 0.90 (Kurita; Table 1; Example 9) in order to positive electrode active material capable of high charge/discharge cycle performance and high discharge capacity (Kurita; [0006], [0048]).
The instant specification discloses wherein the method of making the slurry composition comprises, in-part, wherein (secondary particle diameter (D90) of the positive electrode active material for an alkaline storage battery, where cumulative volume percentage is 90.0% by volume - secondary particle diameter (D10) of the positive electrode active material for an alkaline storage battery, where cumulative volume percentage is 10.0% by volume)/secondary particle diameter (D50) of the positive electrode active material for an alkaline storage battery, where the cumulative volume percentage is 50.0% by volume, is 0.91 [0096].
Given that the positive electrode active material of the instant invention is similar to the positive electrode active material of Shimakawa in view of Kurita, then a similar content ratio would be expected when put under the conditions as claimed to include “wherein a ratio of a content by percentage of the trivalent cobalt contained in hydroxide particles having a secondary particle diameter (<D10) where a cumulative volume percentage is 10.0% by volume or less to a content by percentage of the trivalent cobalt contained in hydroxide particles having a secondary particle diameter (>D90) where a cumulative volume percentage is 90.0% by volume or more is 1.20 or more.”
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the particle distribution of Kurita for the positive electrode active material of Shimakawa such that the positive electrode active material of Shimakawa will have the claimed content ratio because the positive electrode active material of Shimakawa in view of Kurita and the slurry composition of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 5, modified Shimakawa discloses all the limitations of the positive electrode active material for an alkaline storage battery above and further discloses wherein (secondary particle diameter (D90) of the positive electrode active material for an alkaline storage battery, where cumulative volume percentage is 90.0% by volume - secondary particle diameter (D10) of the positive electrode active material for an alkaline storage battery, where cumulative volume percentage is 10.0% by volume)/secondary particle diameter (D50) of the positive electrode active material for an alkaline storage battery, where the cumulative volume percentage is 50.0% by volume, is 0.90 (Kurita; Table 1; Example 9) which is within the claimed range of 0.80 or more and 1.10 or less.
Response to Arguments
Applicant's arguments filed 6/28/22 have been fully considered but they are not persuasive. 
The Applicant argues that the hydroxide particle of Shimakawa is coated with γ-cobalt oxyhydroxide and thus the cobalt contained in the covering layer does not have a diffraction peak between the diffraction angles of 65º and 66º  (instant specification; Fig. 3).  The Applicant argues that Shimakawa does not teach the heat treatment method of Example 1 of the instant specification which results in the claimed cobalt oxyhydroxide which is different from γ-cobalt oxyhydroxide. In the heat treatment method of example 1 (instant specification), the oxidation treatment is performed by 1) bringing into contact the suspension comprising nickel hydroxide particle containing solid solubilized cobalt and coated with cobalt hydroxide with stainless steel (an oxidation catalyst), 2) suppling air to the suspension (instant specification; [0069], [0076]).  The Applicant further argues that the oxidation treatment method taught in Shimakawa is most similar to comparative example 2 of the instant specification wherein the coating layer comprises γ-cobalt oxyhydroxide (instant specification; [0069]). In comparative example 2 (instant specification), the oxidation treatment is performed by 1) subjecting the nickel hydroxide particle containing solid solubilized cobalt and coated with cobalt hydroxide to solid-liquid separation, 2) mixing the aforementioned dry particle with an aqueous solution containing sodium hydroxide, and then 3) heat treating the resultant mixture at 100º C (instant specification; [0080]).
The Examiner respectfully disagrees.  Although Shimakawa does not teach or disclose the oxidation method of example 1 (instant application), the oxidation method it does teach is different than the oxidation method comparative example 2 (instant application). In Shimakawa, the oxidation treatment is performed by 1) mixing the nickel hydroxide particle containing solid solubilized cobalt, water, cobalt hydroxide, and calcium hydroxide to form a mixture, 2) supplying air to the mixture, and 3) heat treating the resultant mixture at 100º C, 4) mixing the aforementioned mixture with an aqueous solution containing sodium hydroxide, and then 5) heat treating the nickel hydroxide particle containing solid solubilized cobalt and coated with cobalt hydroxide at 120º C (Shimakawa; machine translation; [0034], [0037]).
The differences between Shimakawa and comparative example 2 (instant specification) include the higher oxidation temperature.  Furthermore, in Shimakawa, it appears that although the resultant mixture is heat treated at 100º C, water still remains in the mixture and thus a solid-liquid separation is not achieved (Shimakawa; machine translation; [0027]).
Thus, based on the differences between Shimakawa and comparative example 2 (instant specification), Shimakawa discloses wherein the cobalt contained in the covering layer is a trivalent compound represented by CoHO2 (Shimakawa; machine translation; [0016], [0024], [0037]) and thus has the claimed diffraction peak.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724      

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759